MINTON, Circuit Judge
(concurring).
I concur in the Court’s disposition of this case. I agree that the District Court abused its discretion and this court has reached a right result in vacating the lower court’s order.
I do not want to agree to any decision which holds or seems to hold that Ryan had to have the consent of the Bankruptcy Court to foreclose her mortgage or to sue the trustee in foreclosure proceedings. Ryan did not seek to foreclose a mortgage on property of the bankrupt. She wanted to foreclose a mortgage on property of a third party, upon which property the bankrupt also held a mortgage.
The Court’s opinion in this case recites: “It has long been the practice that when one desires to make the trustee a party to a foreclosure suit, to first obtain permission from the Bankruptcy Court.”
This practice may very properly and necessarily prevail where the suit was to foreclose a mortgage on the property of the bankrupt. In re Dyer, D.C., 8 F.2d 376. I think that is as far as we should go. I have never understood that A, wanting to foreclose a mortgage on property owned by B, had to get consent of a bankruptcy court to foreclose that mortgage, or to make a trustee in bankruptcy a party, simply because C, the bankrupt, also had a mortgage on B’s property. Mortgagee A’s rights in foreclosure against Mort*399gagor B’s property do not emanate from an act of grace of a bankruptcy court, whose relation to the property involved in the foreclosure suit is derived solely from a mortgage on the same property of B held by a bankrupt.
I have found no case where a court has held that consent to foreclose or to sue the trustee must be obtained from a bankruptcy court under circumstances such as appear in this- case.
The practice in such cases has been so universal to proceed without consent of the bankruptcy court that authority for my position that such consent is not necessary is not abundant. The following cases seem to support my view: Rice v. Kelly, 226 Ky. 347, 10 S.W.2d 1112; In re Smith, D.C., 121 F. 1014; In re John Condon Contracting Co., D.C., 2 F.Supp. 52.